Citation Nr: 1216782	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for diabetes mellitus (DM).

5.  Entitlement to service connection for numbness of the lower extremities.

6.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

7.  Entitlement to a compensable evaluation for the period on appeal through November 22, 2010, and an evaluation in excess of 20 percent for the period on appeal beginning November 23, 2010, for status post linear fracture of the right thumb.

8.  Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision as well as an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Decision Review Officer (DRO) hearing was scheduled for November 2010 upon the Veteran's request.  He thereafter withdrew his request, however.  As such, no DRO hearing was conducted.  

Yet in November 2011, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Pertinent evidence not considered in adjudicating this matter was submitted following the aforementioned hearing.  Either the Veteran or his representative waived the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider this additional pertinent evidence in statements contemporaneous to submission.  As such, the Board has jurisdiction to consider it in the first instance here.  See 38 C.F.R. § 20.1304(c).

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDINGS OF FACT

1.  The appeal regarding the issues of entitlement to service connection for a right ankle disorder, for a left ankle disorder, for DM, and for numbness of the lower extremities, entitlement to an initial evaluation in excess of 30 percent for major depressive disorder, entitlement to a compensable evaluation and an evaluation in excess of 20 percent for various periods for status post linear fracture of the right thumb, and entitlement to a compensable evaluation for sinusitis has been withdrawn.

2.  The evidence shows that the Veteran's ED is related, among other things, to his service-connected polycystic liver disease with elevated blood pressure, major depressive disorder, and polycystic kidney disease with elevated blood pressure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issues of entitlement to service connection for a right ankle disorder, for a left ankle disorder, for DM, and for numbness of the lower extremities, entitlement to an initial evaluation in excess of 30 percent for major depressive disorder, entitlement to a compensable evaluation and an evaluation in excess of 20 percent for various periods for status post linear fracture of the right thumb, and entitlement to a compensable evaluation for sinusitis, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for establishing service connection for ED have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  All Issues Except ED

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a written statement dated in as well as received in November 2011, well before the Board commenced reviewing the claim for adjudication purposes, the Veteran requested to withdraw his appeal regarding the issues of entitlement to service connection for a right ankle disorder, for a left ankle disorder, for DM, and for numbness of the lower extremities, entitlement to an initial evaluation in excess of 30 percent for major depressive disorder, entitlement to a compensable evaluation and an evaluation in excess of 20 percent for various periods for status post linear fracture of the right thumb, and entitlement to a compensable evaluation for sinusitis.  He confirmed that he desired withdrawal of these issues at the Travel Board hearing also dated in November 2011.

As such, the criteria for withdrawal have been satisfied regarding the issues of entitlement to service connection for a right ankle disorder, for a left ankle disorder, for DM, and for numbness of the lower extremities, entitlement to an initial evaluation in excess of 30 percent for major depressive disorder, entitlement to a compensable evaluation and an evaluation in excess of 20 percent for various periods for status post linear fracture of the right thumb, and entitlement to a compensable evaluation for sinusitis.  No allegations of errors of fact or law therefore remain with respect to them.  Accordingly, they are dismissed.

II.  ED

A.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for ED.  The benefit sought with respect to the only issue on appeal that has not been withdrawn is granted, in other words.  Accordingly, any errors committed regarding the duty to notify or the duty to assist were harmless.  It follows that no discussion of these duties is necessary.  

B.  Service Connection

The Veteran contends that he has ED as a result of his hypertension, psychiatric disorder, and back disorder.  He alternatively contends that he has ED due to medications prescribed for the aforementioned disorders as well as other disorders.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The claimant therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment records, to include a January 1993 separation medical history and examination, are silent with respect to ED.  These records show that the Veteran underwent a voluntary vasectomy in June 1993.

In an August 1993 rating decision, service connection was granted for polycystic kidney disease with elevated blood pressure.

Service connection was granted for chronic low back pain due to muscle strain in an August 2003 rating decision.

Service connection for polycystic liver disease with elevated blood pressure was granted in an October 2003 rating decision.

Hypogonadism, ED, and male erectile disorder are diagnosed in VA treatment records beginning in January 2005.

An October 2005 VA treatment record mentions that "some other options with regard to antidepressants" were discussed "in hopes to reduce [the Veteran's] ED."  It also mentions that the Veteran "has other meds and medical conditions that can also cause ED."

At a VA general medical examination dated in February 2006, the Veteran reported having ED for the past year and a half.  ED was diagnosed.  The examiner indicated that the Veteran had a low sperm count and thus opined that his ED was not related to his DM.

Service connection for major depressive disorder was granted in an April 2006 rating decision.

ED was referenced at a September 2006 VA DM examination.  The examiner listed medication, diabetic neuropathy, vascular disease, and neurologic disease as contributing causes.

An October 2009 treatment record obtained from the Social Security Administration documents a diagnosis of hypogonadism.

During the November 2011 Travel Board hearing, the Veteran testified that his ED started around 2003 but was not diagnosed until 2005.

A December 2011 letter from a VA physician contains the opinion that the Veteran's ED is more likely than not "caused in part by medications been (sic) used to treat his hypertension secondary to his polycystic kidney disease and [DM] in addition to chronic liver disease."  It was noted that chronic liver disease can cause hypogonadism.

Based on the above, the Board finds that service connection for ED is warranted.  Each of the requirements for secondary service connection has been met.  

It is undisputed that a current disability exists.  The Veteran has been diagnosed with ED, hypogonadism, and male erectile disorder.  His DM was excluded as the cause.  Even if it had not been excluded, DM is nonservice-connected given the above withdrawal of the issue of entitlement to service connection for DM.  Other conditions manifested by the Veteran, in contrast to DM, have been identified as capable of being causes.  Some indeed specifically have been found to be contributing causes.  Diabetic neuropathy, vascular disease, neurologic disease, and chronic liver disease were posited in this regard.  Service connection is not in effect for diabetic neuropathy (as it is not in effect for DM), vascular disease, or neurological disease.  Service connection is in effect for the chronic liver disease of polycystic liver disease with elevated blood pressure, however.  Medications also were identified as capable of being the cause.  Further, some medications were found to be a contributing cause.  Antidepressants and medications used to treat hypertension from polycystic kidney disease and nonservice-connected DM specifically were posited in this regard.  Service connection is in effect for major depressive disorder as well as for polycystic kidney disease with elevated blood pressure.  

As such, proximate cause, or at least proximate aggravation, of the Veteran's ED by his service-connected polycystic liver disease with elevated blood pressure and the medications for his service-connected major depressive disorder and polycystic kidney disease with elevated blood pressure is established.  Nothing more is needed to establish his entitlement to service connection for ED on a secondary basis.  This benefit accordingly is granted to him.  Consideration of whether it could be granted under any other theory of entitlement (general service connection, chronicity, continuity of symptomatology, or 38 C.F.R. § 3.303(d)) thus is unnecessary.


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for ED is granted.

The appeal as to the issue of entitlement to service connection for a right ankle disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a left ankle disorder is dismissed.

The appeal as to the issue of entitlement to service connection for DM is dismissed.

The appeal as to the issue of entitlement to service connection for numbness of the lower extremities is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for major depressive disorder is dismissed.

The appeal as to the issue of entitlement to a compensable evaluation for the period on appeal through November 22, 2010, and an evaluation in excess of 20 percent for the period on appeal beginning November 23, 2010, for status post linear fracture of the right thumb is dismissed.

The appeal as to the issue of entitlement to a compensable evaluation for sinusitis is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


